Citation Nr: 1118551	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2009 and June 2010.  This matter was originally on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 10, 2005, the Veteran's service-connected low back strain, at its worst, was manifested by forward flexion from zero to 90 degrees, subjective complaints of left lower extremity pain; at no time prior to December 10, 2005, was the Veteran's service-connected low back strain manifested by ankylosis, forward flexion of the thoracolumbar spine 30 degrees or less, right lower extremity or other neurological symptoms, or incapacitating episodes.

2.  Since December 10, 2005, the Veteran's service-connected low back strain, at its worst, was manifested by forward flexion from zero to 90 degrees, subjective complaints of pain, weakness, and tingling of the bilateral lower extremities; at no time since December 10, 2005, was the Veteran's service-connected low back strain manifested by ankylosis, forward flexion of the thoracolumbar spine 30 degrees or less, other neurological symptoms or incapacitating episodes.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for orthopedic manifestations of low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  Prior to December 10, 2005, the criteria for a separate evaluation of 10 percent, but no higher, for left lower extremity nerve impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3.  Since December 10, 2005, the criteria for a separate evaluation of 10 percent each, but no higher, for both right and left lower extremity nerve impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's January 2009 and June 2010 Remands, the Appeals Management Center (AMC), scheduled the Veteran for a VA examination, considered referral for extrachedular TDIU, readjudicated the Veteran's claim under provision of the VCAA, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2009 and June 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2004, December 2004, April 2006, February 2009, and June 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The February 2009 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2005 and August 2010.  38 C.F.R. § 3.159(c)(4).  The August 2010 VA examiner addressed the severity of the Veteran's service-connected lumbar spine disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The [date] VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected chronic low back strain has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In order for an increased evaluation to be warranted for the Veteran's service-connected chronic low back strain, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis.  The Board has reviewed all the medical evidence pertaining to the Veteran's service-connected lumbar spine disability.

In June 2004, the Veteran complained of worsening lower back pain with muscle spasms and lower left leg pain.  The Veteran denied genitourinary or bowel problems.  Physical examination demonstrated normal gait, negative straight leg raising, deep tendon reflexes 2+, motor 5/5 bilaterally, good toe and heel walking and tandem gait.  Assessment included chronic low back pain - probable muscle strain/spasm.  

In August 2004, the Veteran complained of increasing low back pain and left lower extremity radiation.  The Veteran denied genitourinary or bowel problems.  Physical examination showed no gross focal motor deficits of extremities.   

On December 10, 2005, the Veteran underwent VA examination.  The Veteran reported progressive worsening in back pain with a baseline pain level of 7/10 which worsened anytime he arose from any prolonged seated or lying down position.  The Veteran also reported radiating pain bilaterally, but primarily on the right, anteriorly and posteriorly down to his knees.  The Veteran denied bowel and bladder complaints.  He also denied prescribed bed rest for previous 12-month period.  The Veteran reported that he could stand for about five minutes or walk maybe half a mile before symptoms were such that he had to sit down and rest.  The Veteran reported pain with repetitive motion but no loss of motion with repetitive use.

Physical examination demonstrated no gait disturbance or antalgia.  The Veteran was diffusely tender along the lumbar spine and the paraspinal region.  He had some tenderness in the sciatic region on both right and left hips.  He had no pain with hip range of motion.  He demonstrated lumbar spine flexion from zero degrees to 90 degrees with extension from zero degrees to 30 degrees and right and left lateral rotation to 20 degrees.  The Veteran had negative straight leg raises bilaterally, 5/5 motor strength in his hip flexors, hip extensors, abductors, quads, hamstrings, anterior tibialis, gastroc soleus complex and EHL.  He had normal sensation dermatomes L1 to S1 with symmetric reflexes at the patella and Achilles tendons.  The Veteran had no clonus and no spasticity or long track signs.  The Veteran had pain with repetitive motion of the lumbar spine but no loss of motion with repetitive use.  X-rays of the lumbar spine showed some end plate compression at L3 and L4 but overall normal vertebral body height.  Disk space was well maintained.  There was no evidence of significant degenerative change.  Overall alignment both sagittal and coronal planes was normal.  There was no fracture, dislocation, or subluxation seen.  Impression included chronic low back strain and sciatica, right greater than left.

The examiner noted that there was some pain with range of motion testing of the lumbar spine and that it was conceivable that pain could further limit function but that it was not feasible to attempt to express this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

In April 2006, the Veteran complained of back pain.  The Veteran denied genitourinary and bowel complaints.  The physician noted that x-rays of the lumbar spine in December 2005 showed osteopenia.  Physical examination showed no gross focal motor deficits of extremities.   

In August 2007, the Veteran reported pain in the lumbar area radiating to right lower extremity increased with walking and standing and occasional numbness and tingling in his right lower extremity.  Physical examination demonstrated peripheral pulses +, no edema.  Examination of the back demonstrated no swelling, no tenderness, decreased range of motion, and questionable positive straight leg raise on the right side.  Assessment included low back pain, could have disc disease. 

In February 2008, x-rays of the lumbar spine showed osteopenia but no acute fracture or dislocation.  DEXA study showed osteopenia.  Physical examination showed no gross focal motor deficits of extremities.   

In September 2008, the Veteran complained of stiffness and soreness in muscles of lower back.  The physician noted that MRI of the lumbar spine in 2000 was normal and that x-rays in February 2008 showed "osteopenia ... otherwise stable exam."  Physical examination showed that gait was okay except slow and deliberate due to apparent lower back/lower extremity stiffness/pain.  There were no gross focal motor deficits of extremities.       

In August 2010, the Veteran underwent VA examination.  The Veteran reported 7/10 pain on a daily basis and leg pain and weakness.  The Veteran denied using any assistive device.  The Veteran reported being able to walk for less than 15 minutes and less than 50 feet at a time and having flare-ups on a monthly basis associated with bending and walking.  The Veteran denied surgery and injections but reported physical therapy and medication treatment.  The Veteran denied any doctor-ordered bed rest in the previous 12-month period.  He also denied bowel and bladder changes, fever, and chills associated with his low back pain.

Physical examination demonstrated no spasm or grinding.  He had midline tenderness as well as left paraspinal tenderness between the L3-L5 region.  The Veteran had no right-sided paraspinus tenderness.  The Veteran's gait was nonantalgic, and he had no flexion posture when he ambulated.  The Veteran had a negative Romberg sign.  Flexion was from zero to 90 degrees without pain, extension was from zero to 15 without pain, right and left lateral bending was from zero to 30 degrees without pain, and right and left lateral rotation was from zero to 30 degrees without pain.  Repetition did not increase pain with three repetitions.      

Physical examination regarding the bilateral lower extremities demonstrated sensation intact to light tough in the L2 through S1 dermatomes.  The Veteran had 5/5 strength extensor hallucis longus, tibialis, anterior, and gastroc soleus complex as well as quadriceps, hamstrings, and hip flexors.  The Veteran was noted to have an excellent dorsalis pedis pulse bilaterally.  There was a negative Babinski, a negative clonus, and a negative straight leg raise bilaterally.  Deep tendon reflexes were 1+, equal and symmetric bilaterally.

X-rays showed mild degenerative changes of the L5-S1 interspace without any fracture or dislocation.  Impression was degenerative disc disease of the L5-S1 interspace. 

The Veteran's orthopedic manifestations of his service-connected lumbar spine disability have not approached the severity contemplated for a rating higher than 20 percent.  As set forth above, in order for the Veteran's service-connected lumbar spine disability to warrant an evaluation in excess of 20 percent, the evidence must show ankylosis or forward flexion of the thoracolumbar spine 30 degrees or less. These symptoms have clearly not been demonstrated by the record. 

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7. However, the August 2010 VA examiner noted that three repetitions did not increase pain.  The examiner stated that it was conceivable that the pain would limit the Veteran's function but that it was difficult to quantify the loss of function with any medical certainty based on that day's examination.  

Accordingly, an evaluation in excess of 20 percent for orthopedic manifestations of the Veteran's service-connected lumbar spine disability is not warranted.  

The Board has considered whether a higher evaluation is warranted for any neurologic symptoms evaluated separately.  The Veteran has consistently denied bowel or bladder problems.  He has, however, complained of bilateral leg pain, weakness, numbness, and tingling.  

Initially, the Board notes that service connection has not been established for intervertebral disc syndrome.  Nevertheless, the Veteran has been diagnosed with degenerative disc disease (DDD) of the L5-S1 interspace.  In addition, the August 2010 VA examiner opined that it was at least as likely as not that the Veteran's low back pain was connected with his in-service incident occurring in 1973.  As the examiner did not render any diagnosis other than DDD, it is reasonable for the Board to conclude that there has been a change in diagnosis for the Veteran's service-connected lumbar spine disability.  As such, the Board finds that neurological symptoms complained of during the course of this appeal are related to the Veteran's service-connected lumbar spine disability.           

Radiculopathy of a lower extremity is analogous to mild incomplete paralysis of the sciatic nerve.  Pursuant to Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

In this case, the medical evidence shows that the Veteran's complaints of radiating pain in the left lower extremity during the entire appeal period, complaints of radiating pain bilaterally on December 10, 2005, complaints of radiating pain with occasional numbness and tingling in the right lower extremity in August 2007, and bilateral leg pain and weakness in August 2010.  

The objective medical evidence of record in support of separate compensable ratings for neurological manifestations of the Veteran's lumbar spine disability is not entirely convincing as it only includes tenderness in the sciatic region in December 2005, questionable positive straight leg raise on the right side in August 2007, and deep tendon reflexes 1+ in August 2010.  Nevertheless, the December 2005 VA examiner diagnosed chronic low back strain and sciatica, right greater than left; and the August 2010 VA examiner diagnosed DDD.

In addition, as noted above, the Veteran has complained of lower extremity neurological symptoms during the entire appeal.  In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran is not competent to provide an opinion requiring medical knowledge, is competent to give evidence about what he experienced; for example, he is competent to report that he currently experiences certain symptomatology.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992), Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this regard, the Board notes that the Veteran's complaints of lower extremity neurological symptoms are credible in light of the diagnoses of sciatica and DDD.  

Thus, the Board finds that the record as a whole supports a conclusion that the Veteran has radiculopathy into both lower extremities, the left during the entire appeal period, and the right as of December 10, 2005.  Significantly, however, throughout the pendency of the appeal, no muscle atrophy has been present and sensation has been normal.  The Board, therefore, finds that the Veteran's radiculopathy symptoms are only sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is mild in degree. Accordingly, the Board finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 8520 for left lower extremity neurological manifestations of his low back disability during the entire appeal period and separate 10 percent ratings under Diagnostic Code 8520 for both left and right lower extremity neurological manifestations of his low back disability effective December 10, 2005.  However, a preponderance of the evidence is against an evaluation greater than 10 percent for either extremity because the competent evidence, as set forth in the above analysis, shows no more than sensory impairment.  A preponderance of the evidence also demonstrates that no other neurological impairment is shown, noting no abnormal bowel or bladder findings.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for chronic low back strain is denied.

Entitlement to a separate 10 percent disability rating, but not greater, for the neurologic manifestations of the left lower extremity radiculopathy of the lumbar spine disability for the entire appeal period is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating, but not greater, for the neurologic manifestations of the right lower extremity radiculopathy of the lumbar spine disability since December 10, 2005, but not before, is granted subject to the law and regulations governing the payment of monetary benefits.
 

REMAND
 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue of entitlement to a TDIU was remanded for additional development.  Specifically, the Board directed that the VA orthopedic examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected chronic low back strain renders him unable to follow a substantially gainful employment.  This was not done.  Further development is, therefore, needed in light of this Stegall violation.  

It is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

In the present case, service connection is currently established for a lumbar spine disability rated as 20 percent disabling and radiculopathy of both lower extremities each rated as 10 percent disabling; thus the Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).

When a claimant is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  38 C.F.R. § 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.

Accordingly, the case is REMANDED for the following action:

1.  The claims should be returned to the VA examiner who conducted the August 2010 examination for an addendum to the August 2010 examination report.  If the August 2010 VA examiner is unavailable, the claims file should be forwarded to a VA medical professional with similar medical expertise as the August 2010 examiner.  If it is felt that additional testing and examination is necessary, the Veteran should be scheduled for an additional VA orthopedic examination.  

Based on August 2010 VA examination findings and other evidence contained in the claims file or new examination, if necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability (lumbar spine disability to include neurological manifestations) render him unable to obtain and follow a substantially gainful employment.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


